16‐3521 
     Johnson v. Deputy Warden Turnbill, et al. 
                                                                                                      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                      
                                        SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 20th day of March, two thousand eighteen. 
      
     PRESENT:   
                   DENNIS JACOBS, 
                   RICHARD C. WESLEY, 
                            Circuit Judges, 
                   RICHARD K. EATON,* 
                            Judge. 
     _____________________________________ 
                                                                  
     Glenn Johnson, 
                                    Plaintiff‐Appellant, 
                   v.                                                          16‐3521 
      
     Deputy Warden Turnbill, Captain Johnson,   
     Shield #1338, Officer Suarez, Officer James, 
     Mrs., Deputy Warden Cox, 
      
                                    Defendants‐Appellees, 
      
     New York City Department of Correction, 

     *  Judge Richard K. Eaton, of the United States Court of International Trade, sitting by 
     designation. 
 
                             Defendant. 
_____________________________________ 
 
FOR APPELLANT:                     Glenn Johnson, pro se; Malone, NY. 
 
FOR APPELLEES:                     Damion K.L. Stodola, Assistant Corporation Counsel 
                                   (Scott Shorr, Assistant Corporation Counsel, on the brief) 
                                   for Zachary W. Carter, Corporation Counsel of the City 
                                   of New York; New York, NY. 
                                                 
        Appeal from a judgment of the United States District Court for the Southern 
District of New York (Furman, J.). 
         
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
AND DECREED that the judgment of the district court is VACATED in part, and 
REMANDED for further proceedings.   
         
        Appellant Glenn Johnson, a pre‐trial detainee at Riker’s Island, sued various 
corrections officers for using excessive force pursuant to 42 U.S.C. § 1983.    He appeals, 
pro se, from the district court’s grant of summary judgment, restating his claims from 
his initial complaint, including a claim alleging the prolonged use of overtightened 
handcuffs.    A motions panel of this Court dismissed his appeal, with the exception of 
his handcuff claim.    We assume the parties’ familiarity with the underlying facts, the 
procedural history of the case, and the issues on appeal. 
         
        We review the district court’s summary judgment ruling de 
novo.   See Sotomayor v. City of N.Y., 713 F.3d 163, 164 (2d Cir. 2013) (per curiam).   
Summary judgment must be granted if “there is no genuine dispute as to any material 
fact and the movant is entitled to judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   
When determining whether a genuine dispute exists, “we must resolve all ambiguities 
and draw all inferences against the moving party.”    Garcia v. Hartford Police Dep’t, 706 
F.3d 120, 127 (2d Cir. 2013) (per curiam).    We liberally construe pleadings submitted by 
pro se litigants, reading their submissions to raise the strongest arguments they suggest.   
McLeod v. Jewish Guild for the Blind, 864 F.3d 154,156–58 (2d Cir. 2017) (per curiam).   
         
        To succeed in an excessive force claim under the Fourteenth Amendment, a pre‐
trial detainee like Johnson “must show only that the force purposely or knowingly used 
against him was objectively unreasonable.”    Kingsley v. Hendrickson, 135 S. Ct. 2466, 
2473 (2015).    This Court has “recognized that excessively tight handcuffing that causes 
injury can constitute excessive force . . .”    Shamir v. City of New York, 804 F.3d 553, 557 
(2d Cir. 2015); Davidson v. Flynn, 32 F.3d 27, 30 (2d Cir. 1994) (even where restraints 
were justified for a prisoner during transport, material questions of fact existed 
“whether the risk of escape made it necessary for the defendants to shackle the plaintiff 
so tightly as to cause severe pain and permanent injury”); see also Calamia v. City of New 
York, 879 F.2d 1025, 1035 (2d Cir. 1989). 
         
        Johnson’s complaint attributed his injuries in part to the duration and tightness 
of his handcuffs.    An attachment to the complaint alleges that Johnson asked defendant 
Suarez for help after having been restrained in tightened handcuffs for three hours in a 
holding pen.    These allegations were sufficient to place the defendants on notice that 
Johnson was alleging excessive use of force in the duration and tightness of his 
handcuffing.    However, neither the defendants in their summary judgment motion, 
nor the district court in its opinion addressed the tight handcuffs as a potential ground 
for an excessive force claim.    We therefore remand for the district court to consider the 
handcuff claim in the first instance.    See Shamir, 804 F.3d at 556. 
         
        Accordingly, we VACATE the judgment in part and REMAND for further 
proceedings on Johnson’s excessive force claim based on the use of handcuffs. 
         
                                             FOR THE COURT:   
                                             Catherine O’Hagan Wolfe, Clerk of Court 




                                             3